               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF HAWAI`I
___________________________________
JAMES ARMSTRONG,                    )
                                    )
               Petitioner,          )
                                    )
     v.                             ) Civ. No. 18-00326 ACK-RLP
                                    )
HAWAIIAN AIRLINES, INC., a Hawai`i )
Corporation; JOHN DOES 1-10; JANE )
DOES 1-10; DOE CORPORATIONS 1-10    )
DOE PARTNERSHIPS 1-10; DOE          )
GOVERNMENTAL AGENCIES 1-10          )
                                    )
               Respondents.         )
___________________________________)

ORDER AFFIRMING MAGISTRATE JUDGE’S ORDER DENYING PLAINTIFF JAMES
  ARMSTRONG’S MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT

          For the reasons set forth below, the Court AFFIRMS the

Order Denying Plaintiff James Armstrong’s Motion for Leave to

File Second Amended Complaint, ECF No. 24, issued by Magistrate

Judge Richard L. Puglisi on February 28, 2019.

                            BACKGROUND

          As the parties are familiar with the facts and

procedural history of this case, the Court will provide only a

brief overview of the proceedings most relevant to the issues

raised by the Magistrate Judge’s Order Denying Plaintiff James

Armstrong’s Motion for Leave to File Second Amended Complaint

(the “02/28/2019 Order”).

          Plaintiff James Armstrong (“Plaintiff Armstrong”)

filed this action against Defendant Hawaiian Airlines, Inc.



                                1
(“Defendant Hawaiian Airlines”) and numerous Doe Defendants in

Hawai`i state court on March 9, 2018.   ECF No. 1-2.     Plaintiff

Armstrong filed a First Amended Complaint (“FAC”) in Hawai`i

state court on July 24, 2018.   ECF No. 1-4.     The FAC asserts

claims for negligence and discriminatory practices related to

events that took place in Australia’s Brisbane International

Airport on March 12, 2016.   See id.   Defendant Hawaiian Airlines

timely removed the case to federal court on August 21, 2019 on

the basis of federal question jurisdiction. 1/    ECF No. 1.

           On January 18, 2019, Plaintiff Armstrong filed a

Motion for Leave to File Second Amended Complaint (“Motion”).

ECF No. 27.   Defendant Hawaiian Airlines filed a Memorandum in

Opposition on February 1, 2019, ECF No. 29, and Plaintiff

Armstrong filed a Reply on February 15, 2019.      ECF No. 32.

           In his Motion, Plaintiff Armstrong requested leave to

file a Second Amended Complaint to name Qantas Airways Limited

(“Qantas”), an Australian Company, as a defendant.      See ECF No.

27.   Plaintiff Armstrong alleges that he recently learned




1/Defendant Hawaiian Airlines avers that federal law completely
preempts Plaintiff Armstrong’s state law claims because his
claims are governed by the Convention for the Unification of
Certain Rules for International Carriage by Air, conventionally
known as the Montreal Convention. See ECF No. 1 at 5-6.
Defendant Hawaiian Airlines states that the Montreal Convention
provides the exclusive remedy for injuries suffered in the
course of international air travel, including in the course of
embarking on or disembarking from such travel. Id. at 6.


                                 2
through discovery that his injuries were caused by a Qantas

employee.    See id.

            In the 02/28/2019 Order, the Magistrate Judge noted

the parties’ agreement that any claims against Qantas are

subject to a two-year statute of limitations, which has run, and

that the Court could grant Plaintiff Armstrong’s request to name

Qantas as a defendant only if the proposed amendment related

back to the original Complaint filed on March 9, 2018.

02/28/2019 Order at 3.    The Magistrate Judge analyzed whether

Plaintiff Armstrong satisfied the requirements of Federal Rule

of Civil Procedure (“Rule”) 15(c), which governs relation back

of amendments, and concluded that Plaintiff Armstrong failed to

meet the second and third requirements of Rule 15(c).     See id.

Because the proposed amendment to name Qantas as a defendant did

not relate back, the Magistrate Judge ruled that the proposed

amendment was futile and denied Plaintiff Armstrong’s Motion.

Id. at 9.

            On March 14, 2019, Plaintiff Armstrong timely filed

Objections to the 02/28/19 Order. 2/   ECF No. 36.   Defendant


2/Plaintiff Armstrong’s Objections were filed pursuant to 28
U.S.C. § 636(b)(1)(C) and Local Rule of Practice for the
District of Hawai`i (“Local Rule”) 74.2, or in the alternative,
pursuant to 28 U.S.C. § 636(b)(1)(A) and Local Rule 74.1.
Objections at 2. Section 636(b)(1)(C) and Local Rule 74.2
govern objections to findings and recommendations (“F&R”) issued
by magistrate judges on dispositive matters, while §
636(b)(1)(A) and Local Rule 74.1 govern objections to orders


                                  3
Hawaiian Airlines filed a Memorandum in Opposition to Objections

(“Opposition”) on March 28, 2019.    ECF No. 37.

                       STANDARD OF REVIEW

          The parties have a threshold dispute as to the

standard that the Court should apply to its review of the

Magistrate Judge’s 02/28/2019 Order.    Plaintiff Armstrong

argues, without citing any authorities, that the 02/28/2019

Order is dispositive because it prevents him “from asserting his

claims against the real party in interest.”    Objection at 3.

Defendant Hawaiian Airlines argues that the 02/28/2019 Order is

nondispositive and cites numerous cases from this District in

support of its argument.   Opposition at 9–10.

          To determine the appropriate standard of review, the

Court must decide whether in this case a denial of a motion to

amend a complaint to add a new defendant is dispositive or

nondispositive of any claim or defense.    JJCO, Inc. v. Isuzu

Motors Am., Inc., Civ. No. 08-00419 SOM-LEK, 2009 WL 3818247, at

*2 (D. Haw. Nov. 12, 2009).

          A magistrate judge’s jurisdiction to issue an order,

rather than to issue an F&R to the district court, is dependent

on whether the matter before the magistrate judge is



issued by magistrate judges on nondispositive matters. In
either instance, objections must be filed no later than 14 days
after the F&R or order is served on the parties. L.R. 74.2,
74.1.


                                 4
characterized as dispositive or nondispositive of a claim or

defense of a party.   See 28 U.S.C. § 636(b)(1); see also Fed. R.

Civ. P. 72.   A magistrate judge’s order on a nondispositive

matter may be reversed by the district judge only if the order

is “clearly erroneous or contrary to law.”    28 U.S.C. §

636(b)(1)(A); see Fed. R. Civ. P. 72(a).    By contrast, a

magistrate judge’s F&R on a dispositive matter is reviewed de

novo when a party objects.    28 U.S.C. § 636(b)(1)(B), (C); see

Fed. R. Civ. P. 72(b).

           Nondispositive matters are those “pretrial matter[s]

not dispositive of a party’s claim or defense.”    Fed. R. Civ. P.

72(a).   In contrast, a dispositive matter involves the

determination of the merits of the case or is critical in

shaping the nature of the litigation. Kiep v. Turner, 80 B.R.

521, 523–24 (D. Haw. 1987).    The Court must look to the “effect

of the motion” to determine whether it is dispositive or

nondispositive of a claim or defense of a party.    United States

v. Rivera–Guerrero, 377 F.3d 1064, 1068 (9th Cir. 2004)

(internal citations omitted).

           A motion for leave to file an amended complaint is

generally treated as a nondispositive matter.    Au v. Funding

Group, Inc., Civ. No. 11-00541 SOM-KSC, 2012 WL 3686893, at *1

(D. Haw. Aug. 24, 2012); JJCO, Inc., 2009 WL 3818247, at *2

(collecting cases).   However, some courts view as dispositive a


                                  5
magistrate judge’s order denying a motion for leave to amend

where the movant sought to assert a new claim or defense and the

denial is based on futility.    See JJCO, Inc., 2009 WL 3818247,

at *2–3 (discussing cases).    Other courts view such orders as

nondispositive and subject to review for clear error.     Id. at *3

(citing Hall v. Norfolk S. Ry. Co., 469 F.3d 590, 595 (7th Cir.

2006)).

           In Hall, the plaintiff sued the wrong defendant and

sought to amend his complaint to add the proper party defendant.

469 F.3d at 593.   Amendment was only possible under Rule 15(c)

because the statute of limitations had expired.    Id.   The

Seventh Circuit considered 28 U.S.C. § 636(b)(1)(A), which lists

dispositive motions on which a magistrate judge may not issue a

final ruling absent review by a district judge, and the relevant

local rules of practice, and held that the magistrate judge’s

denial of the plaintiff’s motion to amend his complaint to add

another defendant under Rule 15(c) was nondisposititive.       Id. at

595.   The court specifically found that “[t]he magistrate

judge’s denial of [the plaintiff]’s motion to amend his

complaint did not terminate his existing lawsuit against [the

defendant], it merely prevented him from adding” another

defendant.   Id.

           Plaintiff Armstrong’s situation is remarkably similar

to the plaintiff’s situation in Hall.    Here, Plaintiff Armstrong


                                  6
sued the wrong defendant and now seeks to amend his FAC under

Rule 15(c) to name another defendant.    As in Hall, the

Magistrate Judge’s denial of Plaintiff Armstrong’s Motion did

not terminate his existing lawsuit against Defendant Hawaiian

Airlines—it merely prevented him from adding Qantas as another

defendant.   Moreover, the Local Rules do not designate such

motions as case-dispositive pretrial matters that require a

magistrate judge to issue an F&R for disposition by a district

judge.   See L.R. 72.4.   Finally, the parties have identified no

Ninth Circuit case, and the Court knows of none, 3/ requiring de

novo review of a magistrate judge’s order denying a plaintiff

leave to amend a complaint to add a defendant under Rule 15(c).

           Accordingly, the Court finds that the Magistrate

Judge’s 02/28/2019 Order is nondispositive and subject to the

clearly erroneous standard of review.    Under the clearly

erroneous standard, a magistrate judge’s ruling must be accepted

unless, after reviewing the entire record, the district judge is

“left with the definite and firm conviction that a mistake has

been committed.”   United States v. Hinkson, 585 F.3d 1247, 1260

(9th Cir. 2009) (citing United States v. U.S. Gypsum Co., 333

U.S. 364, 395 (1948)).    The district judge may not simply


3/The only occasion in which the Ninth Circuit has addressed the
Seventh Circuit’s decision in Hall is in a footnote expressing
no opinion as to whether Hall was correctly decided. See
Bastidas v. Chappell, 791 F.3d 1155, 1164 n. 7 (9th Cir. 2015).


                                  7
substitute his or her judgment for that of the magistrate judge.

See Hinkson, 585 F.3d at 1261.    Instead, the scope of review is

limited “to determining whether the [] court reached a decision

that falls within any of the permissible choices the court could

have made.”    Id.   The magistrate judge’s findings pass the clear

error standard if they are not “illogical or implausible” and

have “support in inferences that may be drawn from the facts in

the record.”    Id. (quoting Anderson v. Bessemer City, 470 U.S.

564, 577 (1985)).

                              DISCUSSION

          Plaintiff Armstrong argues that the Court should

reverse the Magistrate Judge because he erred in finding that

Plaintiff Armstrong made a conscious choice to file suit against

Defendant Hawaiian Airlines and not against Qantas, and because

the Magistrate Judge failed to find that justice required

Plaintiff Armstrong’s Motion to be granted.    Objections at 2.

          For the reasons discussed below, the Court finds that

the Magistrate Judge did not err in denying Plaintiff

Armstrong’s Motion.    Although the Court has determined that the

02/28/2019 Order was nondispositive, the Court would affirm the

Magistrate Judge’s denial of Plaintiff Armstrong’s Motion even

under a de novo standard of review.

          The parties agree that the statute of limitations

applicable to Plaintiff Armstrong’s claims is two years, and


                                   8
that because the incident giving rise to those claims occurred

on March 12, 2016, the two-year statute of limitations has

expired.    See ECF Nos. 27, 29, and 32.   Accordingly, Plaintiff

Armstrong’s claims against Qantas are time-barred unless the

proposed amendments relate back to the date that the original

Complaint was filed—March 9, 2016.     See ECF No. 1-2.

            “Federal Rule of Civil Procedure 15(c) is the only

vehicle through which a plaintiff may amend his complaint, after

a statute of limitation period has run, to accurately name a

defendant who was not correctly named in the pleading before the

limitation period had run.”     Korn v. Royal Caribbean Cruise

Line, Inc., 724 F.2d 1397, 1399 (9th Cir. 1984) (citation

omitted).    Under Rule 15(c), an amendment changing the party

against whom a claim is asserted will relate back to the

original complaint only if: (1) the amendment asserts a claim

that arose out of the conduct, transaction, or occurrence set

out in the original complaint; (2) the party to be brought in by

amendment has received such notice of the institution of the

action that he will not be prejudiced in maintaining his defense

on the merits; and (3) the party to be brought in knew or should

have known that, but for a mistake concerning the identity of

the proper party, the action would have been brought against

him.   Fed. R. Civ. P. 15(c).    The second and third requirements

must be satisfied within the period provided by Rule 4(m) for


                                   9
serving the summons and complaint, which is 90 days.     Fed. R.

Civ. P. 15(c)(1)(C); Fed. R. Civ. P. 4(m).

   I.       First Requirement of Rule 15(c)

            An amendment relates back to the date when the

original complaint was filed if it “asserts a claim or defense

that arose out of the conduct, transaction, or occurrence” set

out in the original complaint.    Fed. R. Civ. P. 15(c)(1)(B),

(C).    Defendant Hawaiian Airlines’s Memorandum in Opposition to

Plaintiff Armstrong’s Motion states that “there is no dispute”

that the claims to be asserted against Qantas meet the first

requirement of Rule 15(c).    ECF No. 29 at 12.   Accordingly, the

Court finds that the Magistrate Judge did not err in concluding

that the first requirement of Rule 15(c) is met.

  II.       Second Requirement of Rule 15(c)

            An amendment relates back if, within 90 days of the

complaint being filed, the party to be added by amendment

“received such notice of the action that it will not be

prejudiced in defending on the merits.”    Fed. R. Civ. P.

15(c)(1)(C)(i).    Plaintiff Armstrong filed the original

Complaint in this action on March 9, 2018.     ECF No. 1-2.   For

this requirement to be satisfied, Qantas must have received

notice of the action within 90 days, or by June 7, 2018.

            Nothing in the record indicates that Qantas received

notice of the action by June 7, 2018.    Plaintiff Armstrong


                                 10
admits that he only learned Qantas might be responsible for his

injuries in November 2018.    Objection at 6; see ECF No. 32-9,

Pl. Decl. ¶ 9.   It appears that Plaintiff Armstrong had

discussions with Qantas employees in October 2016 about the

incident during another trip to Australia.    See ECF No. 29-7,

Def. Ex. 5 at p. 3.    Any argument that these October 2016

discussions gave Qantas notice of the action is perplexing

because Plaintiff Armstrong did not file his original Complaint

until March 9, 2018.    Indeed, it is notice of the action, not

notice of the incident, that is necessary to meet the

requirement of Rule 15(c)(1)(C)(i).    Korn, 724 F.2d at 1400 (9th

Cir. 1984) (citing Craig v. United States, 413 F.2d 854, 857–58

(9th Cir. 1969)). 4/

          Accordingly, the Court finds that the Magistrate Judge

did not err in determining that the second requirement of Rule

15(c) is not met.

 III.     Third Requirement of Rule 15(c)

          An amendement relates back if, within 90 days of the

complaint being filed, the party to be added by amendment “knew

or should have known that the action would have been brought

4/Plaintiff Armstrong’s Reply asserts that an October 26, 2016
letter he received from Defendant Hawaiian Airlines in response
to a grievance he filed with that airline somehow indicates that
Qantas had knowledge of his claims. ECF No. 32 at 8–9; ECF No.
32-7, Pl. Ex. 6. Notwithstanding the fact that this letter
predates the initial Complaint, the letter features no mention
of Qantas whatsoever. See Pl. Ex. 6.


                                 11
against it, but for a mistake concerning the proper party’s

identity.”   Fed. R. Civ. P. 15(c)(1)(C)(ii).   “The question

under Rule 15(c)(1)(C)(ii) is not whether [the plaintiff] knew

or should have known the identity of [the prospective defendant]

as the proper defendant, but whether [the prospective defendant]

knew or should have known that it would be named as a defendant

but for an error.”    Krupski v. Costa Crociere S.p.A., 560 U.S.

538, 548 (2010).    Thus, “[t]he only question under Rule

15(c)(1)(C)(ii), then, is whether [the prospective defendant]

knew or should have known that, absent some mistake, the action

would have been brought against [the prospective defendant].”

Id.

          The Court finds that because Qantas did not receive

notice of action within the 90 days after Plaintiff Armstrong

filed his original Complaint, the third requirement of Rule

15(c) is not met.    Indeed, if Qantas did not receive notice of

the action within the 90-day Rule 4(m) period, it is impossible

for Qantas to have known, within that same time period, that it

would have been named as a defendant but for a mistake

concerning the proper defendant’s identity.

          Even if Qantas did timely receive notice of Plaintiff

Armstrong’s original Complaint for purposes of Rule

15(c)(1)(C)(i), the Court agrees with the Magistrate Judge’s

finding that the general allegations about the Doe Defendants


                                 12
named in the Complaint would not have informed Qantas that, but

for Plaintiff Armstrong’s mistake, Qantas was the proper

defendant.   02/28/2019 Order at 6–7.   Accordingly, the Court

finds that the Magistrate Judge did not err in determining that

the third requirement of Rule 15(c) is not met.

          The Court notes that although the Magistrate Judge

ruled that there is no indication in the record that Qantas knew

or should have known that it would have been named as a

defendant but for an error, the Magistrate Judge went further

and also ruled that Plaintiff Armstrong made a conscious choice

to sue Defendant Hawaiian Airlines rather than Qantas.

02/28/2019 Order at 6–7.   That additional ruling was not

necessary to the determination that Plaintiff Armstrong did not

meet the requirements of relation back under Rule 15(c).

Indeed, the Supreme Court construed Rule 15(c)(1)(C)(ii) in

Krupski and stated that “a plaintiff might know that the

prospective defendant exists but nonetheless harbor a

misunderstanding about his status or role in the events giving

rise to the claim, and [the plaintiff] may mistakenly choose to

sue a different defendant based on that misimpression.    That

kind of deliberate but mistaken choice does not foreclose a

finding that Rule 15(c)(1)(C)(ii) has been satisfied.”    Id.

          Additionally, the Court finds that the Magistrate

Judge did not err in rejecting Plaintiff Armstrong’s argument in


                                13
his Reply that amendment should be allowed under Hawai`i Rule of

Civil Procedure 17(d).    02/28/2019 Order at 8.   The Magistrate

Judge correctly rejected this argument pursuant to Local Rule

7.4 because it was first raised in Plaintiff Armstrong’s Reply,

and because Plaintiff Armstrong offered no explanation as to why

the Hawai`i Rules of Civil Procedure should apply in this case.

Id.

           Finally, the Court notes Plaintiff Armstrong’s

argument that the interests of justice require the Court to

grant his Motion.   Objections at 11–15.   In support of this

argument, Plaintiff Armstrong cites Rule 15(a)(2), which states

that “[t]he court should freely give leave [to amend] when

justice so requires.”    Fed. R. Civ. P. 15(a)(2).   This argument

is misplaced because, as the Court noted supra, Rule 15(c) “is

the only vehicle through which a plaintiff may amend his

complaint, after a statute of limitation period has run, to

accurately name a defendant who was not correctly named in the

pleading before the limitation period had run.”      Korn, 724 F.2d

at 1399.   Because parties do not dispute that the statute of

limitations period has run, the Court finds that Plaintiff

Armstrong’s argument is without merit.




                                 14
                                 CONCLUSION

            For the foregoing reasons, the Court finds that the

Magistrate Judge did not err in denying Plaintiff Armstrong’s

Motion and AFFIRMS the Magistrate Judge’s 02/28/2019 Order.



            IT IS SO ORDERED.

            DATED:   Honolulu, Hawai`i, April 16, 2019.




                                ________________________________
                                Alan C. Kay
                                Sr. United States District Judge



Armstrong v. Hawaiian Airlines, et al., Civ. No. 18-00326 ACK-RLP, Order
Affirming Magistrate Judge’s Order Denying Plaintiff James Armstrong’s Motion
for Leave to File Second Amended Complaint




                                     15
